UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 25, 2016 ESSA Bancorp, Inc. (Exact Name of Registrant as Specified in its Charter) Pennsylvania 001-33384 20-8023072 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 200 Palmer Street, Stroudsburg, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(570) 421-0531 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On October 25, 2016, Philip H. Hosbach IV advised ESSA Bancorp, Inc. (the “Company”) and ESSA Bank & Trust (the “Bank”) that he was resigning as a director of both the Company and the Bank, effective October 31, 2016, given that he is relocating overseas for professional reasons. Mr. Hosbach had no disagreement with the Company or the Bank that led to his resignation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ESSA BANCORP, INC. DATE: October 26, 2016 By: /s/ Gary S. Olson Gary S. Olson President and Chief Executive Officer
